DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This office action is in response to the amendment and remarks submitted on 01/29/2021.
Claims 5-7 stand withdrawn. 
Claim 8 has been added; support for claim 8 can be found in published patent application US 2020/0035992 A1 in paragraph [0063].
Claims 1-8 are currently pending.

Response to Arguments
Applicant’s arguments, see pages 1-8 of Remarks, filed 01/29/2021, with respect to the rejections of claims 1-4 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 35 U.S.C. 103 as being unpatentable over Niimi et al (US 2015/0188127 A1) in view of Yokoi et al (US 2015/0372292 A1)..






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Niimi et al (US 2015/0188127 A1) in view of Yokoi et al (US 2015/0372292 A1).
Regarding claim 1, Niimi discloses a negative electrode for a non-aqueous electrolyte secondary battery, comprising at least a negative electrode active material (Abstract). Niimi discloses the negative electrode active material includes a first type of silicon oxide particles not having been pre-doped with lithium (                
                    
                        
                            S
                            i
                            O
                        
                        
                            x
                        
                    
                
            ) and a second type of silicon oxide particles having been pre-doped with lithium (lithium silicate,                
                    
                        
                            L
                            i
                        
                        
                            2
                        
                    
                    
                        
                            S
                            i
                        
                        
                            2
                        
                    
                    
                        
                            O
                        
                        
                            5
                        
                    
                
            ), and that their surface is semi-coated by a carbonaceous substance ([0038], [0040]). Niimi further discloses the second type of silicon oxide particles has an average particle size (diameter) from 2 µm to 100 µm, in order to stabilize a rate of the insertion and elimination reactions of lithium into and from the second type of silicon oxide particles ([0041]). 
However, Niimi is silent to the average particle size of the first type of silicon oxide particles.
Yokoi teaches a negative electrode active material used in nonaqueous electrolyte secondary batteries includes a base particle composed of silicon oxide (                
                    
                        
                            S
                            i
                            O
                        
                        
                            x
                        
                    
                
            ) and a coating layer composed of a conductive carbon material (Abstract, [0023], [0027]). Yokoi further 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Yokoi within the negative electrode active material of Niimi and have chosen to provide, alongside the second type of silicon oxide particles having a second average particle size of 2 µm to 100 µm, a first type of silicon oxide particles having a first average particle size of 1 μm to 15 μm in order to achieve an increase in capacity.
With this modification being made, the ratio of the second average particle size to the first average particle size can be calculated:
                
                    
                        
                            2
                        
                        
                            1
                        
                    
                    =
                    1
                     
                     
                     
                     
                     
                     
                     
                     
                     
                     
                     
                     
                     
                     
                     
                     
                     
                    
                        
                            100
                        
                        
                            15
                        
                    
                    =
                    6.667
                
            
Therefore, the ratio of the second average particle size to the first average particle size of modified Niimi would range from 1 to 6.667, and while modified Niimi does not explicitly disclose the ratio of the second average particle size to the first average particle size being not lower than 1.5 and not higher than 11.2, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 2, modified Niimi discloses all of the limitations of claim 1 as set forth above. Modified Niimi does not disclose the first average particle size is not smaller than 0.9 μm and not greater than 4.3 μm, and the second average particle size is not smaller than 6.5 μm and not greater than 10.1 μm, however, modified Niimi does disclose the first average 

Regarding claim 3, modified Niimi discloses all of the limitations of claim 1 as set forth above. Modified Niimi discloses wherein the first type of silicon oxide particles includes no Li2Si2O5 phase, and the second type of silicon oxide particles includes a Li2Si2O5 phase.

Regarding claim 4, modified Niimi discloses all of the limitations of claim 1 as set forth above. Modified Niimi discloses a non-aqueous electrolyte secondary battery comprising at least the negative electrode according to claim 1.

Regarding claim 8, modified Niimi discloses all of the limitations of claim 1 as set forth above. 
Niimi further discloses the negative electrode preferably contains the second type of silicon oxide particles and the first type of silicon oxide particles in such a proportion as (the second type of silicon oxide particles):( the first type of silicon oxide particles)=from 1.2:1 to 0.8:1 by mass ratio ([0078]). The second type of silicon oxide and the first type of silicon oxide particles contained in the negative electrode in amounts falling within the range result in declining the irreversible capacity of Li effectively ([0078]).

1 : 1.2  = 0.833
1 : 0.8 = 1.25
1 : 9 = 0.111
9 : 1 = 9
Therefore, modified Niimi discloses wherein the first type of silicon oxide particles : the second type of silicon oxide particles=1:9 to 9:1 in terms of mass ratio.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary Grace Byram whose telephone number is (571)272-0690.  The examiner can normally be reached on M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571)272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/M.G.B./Examiner, Art Unit 1729   

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729